DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/28/2021 has been entered.

Priority
	Applicant’s Petition, filed on 10/27/2021, to establish priority was granted on 11/04/2021.

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, 7, 9, 11-14, and 16 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being clearly anticipated by Myers (US 2705651).

At the outset, the applicant is reminded that:
1.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).
2.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).


    PNG
    media_image1.png
    813
    726
    media_image1.png
    Greyscale


Re Clm 1: Myers discloses in a rotatable joint (see Figs 1-3) for fluid flow therethrough having 
(a) a housing (11), 

(c) a bearing around (49) the tube fitting and configured to permit relative rotation of the housing and tube fitting (see above), and 
(d) a seal (39 and 42; also see Col. 3, lns. 5-15) between the housing and tube fitting, the seal having a diameter, the improvement wherein 
(i) the housing includes one or more leak detection ports (1001, see the opening between the structures such as between 48 and 38, it is noted that a port is merely an opening and the claim language does not define the shape or position of the opening) and 
(ii) the rotatable joint is configured such that any leakage of fluid through the rotatable joint flows first around the seal to the bearing and then through one or more of the leak detection ports to the atmosphere (the rotatable joint of Myers has all the claimed elements and is thus made to or is capable of being configured such that any leakage of fluid (starting at 2001) through the rotatable joint flows first around the seal (such as at 2001’) to the bearing (such as at 2001”) and then through one or more of the leak detection ports (1001) to the atmosphere (at 3001): and again it is noted that a port is merely an opening and the claim language does not define the shape or position of the opening/leak detection port).  
Re Clm 2: Myers discloses (see Figs 1-3) the housing includes a housing seal surface (the surface near 39); the tube fitting includes a tube-fitting seal surface (the surface near 39); the seal includes a fluid-flow side (the side closest to the internal structure) and an atmosphere side (the side far from the internal structure); and the housing and tube fitting are configured such that the housing seal surface and tube-
Re Clm 3: Myers discloses the housing includes a chamfer (see the chamfer) adjacent to the housing seal surface, the chamfer forming a portion of the circumferential gap which narrows toward the seal (see Figs 1-3).  
Re Clm 6: Myers discloses the bearing includes (a) an outer bearing surface of the tube fitting having a diameter, (b) an inner bearing surface of the housing, and (c) a first bearing element positioned between the outer bearing surface of the tube fitting and the inner bearing surface of the housing (see Figs 1-3).  
Re Clm 7: Myers discloses the diameter of the outer bearing surface of the tube fitting is at least as large as the diameter of the seal (the inner diameter of 42). 
Re Clm 9: Myers discloses the bearing further includes (a) an upper bearing surface of the tube fitting substantially perpendicular to the outer bearing surface of the tube fitting, (b) an upper bearing surface of the housing substantially perpendicular to the inner bearing surface of the housing, (c) a second bearing element (43 and 51) configured and positioned to contact both the upper bearing surface of the tube fitting and the upper bearing surface of the housing, and (d) a cap surrounding the second bearing element (see Figs 1-3).  
Re Clm 11: Myers discloses the second bearing element includes a cut to facilitate installation (see Figs 1-3).  
In re Thorpe, 777 F.2d 695, 698, 227 USPQ 946, 966 (Fed. Cir. 1985).  Note: a cut could have been how a part or all of the structure was made or formed.
Re Clm 12: Myers discloses (see Figs 1-3) a closure (closure being defined as: the state of being closed, thus in the assembled state a closure is formed around the second bearing element, including 52-56) surrounding the second bearing element and the housing (an inner portion of the housing abutting 39) and holding (via 52-56) the cap (48) on the joint.  
Re Clm 13: Myers discloses (see Figs 1-3) the first and second bearing elements are a unitary bearing element (each bearing element is unitary).  
Re Clm 14: Myers discloses (see Figs 1-3) the unitary bearing element includes a cut to facilitate installation.  
The recitation “cut” is a process which can be used to make the produce claimed.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art was made by a different process”.  In re Thorpe, 
Re Clm 16: Myers discloses (see Figs 1-3) the cap and closure are a unitary bearing structure (the structures are unitary).

Claim(s) 1, 6, 7, 9, 12, and 13 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being clearly anticipated by Freize et al. (US 3889983), (hereinafter, Freize).

Re Clm 1: Freize discloses in a rotatable joint (see Figs. 1-3) for fluid flow therethrough having 
(a) a housing (12 and 13), (b) a tube fitting (23) axially aligned with the housing,
(c) a bearing (25) around the tube fitting (23) and configured to permit relative rotation of the housing and tube fitting (see Fig. 2), and 
(d) a seal (30, 31, and 35) between the housing and tube fitting, the seal having a diameter (see Fig. 2), the improvement wherein (i) the housing includes one or more leak detection ports (41, a port is merely an opening and the claim language does not define the shape or position of the opening/leak detection port) and (ii) the rotatable joint is configured such that any leakage of fluid through the rotatable joint flows first around the seal to the bearing and then through one or more of the leak detection ports to the atmosphere (the rotatable joint of Myers has all the claimed elements and is thus made to or is capable of being configured such that any leakage of fluid through the rotatable joint flows first around the seal to the bearing and then and again it is noted that a port is merely an opening and the claim language does not define the shape or position of the opening/leak detection port, also see claims 1 and 9).  
Re Clm 6: Freize discloses wherein the bearing includes (a) an outer bearing surface (at 25b) of the tube fitting (23) having a diameter, (b) an inner bearing surface (at 25a) of the housing (12 and 13), and (c) a first bearing element positioned between the outer bearing surface of the tube fitting and the inner bearing surface of the housing (25).  
Re Clm 7: Freize discloses wherein the diameter of the outer bearing surface of the tube fitting is at least as large as the diameter of the seal (see Fig. 2).  
Re Clm 9: Freize discloses wherein the bearing further includes (a) an upper bearing surface of the tube (23) fitting substantially perpendicular to the outer bearing surface of the tube fitting (see Fig. 2), (b) an upper bearing surface of the housing (12 and 13) substantially perpendicular to the inner bearing surface of the housing (see Fig. 2), (c) a second bearing element (26) configured and positioned to contact both the upper bearing surface of the tube fitting and the upper bearing surface of the housing (see Fig. 2), and (d) a cap (29) surrounding the second bearing element.  
Re Clm 12: Freize discloses a closure (13) surrounding the second bearing element and the housing and holding the cap on the joint (see Fig. 2).  
Re Clm 13: Freize discloses wherein the first and second bearing elements are a unitary (unitary being defined as of or relating to a unit) bearing element (see Fig. 2).

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 4, 5, 8, 10, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Myers (US 2705651) as applied to claims 1-3, 6, 7, 9, 11-14, and 16 above.

Re Clm 4: Myers discloses (see Figs 1-3) the claimed invention except for the circumferential gap is between 0.01 and 0.04 inches at its narrowest point.  
A gap between mating members can enhance the fit, form, or function of the mating components, alternatively, a gap would have yielded the same predictable result(s) of allowing mating members to mate in order to form a joint or connection.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have had a circumferential gap is between 0.01 and 0.04 inches at its narrowest point, for the purpose of enhancing the fit, form, or function of the mating components, alternatively, a gap would have yielded the same predictable result(s) of allowing mating members to mate in order to form a joint or connection, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

A gap between mating members can enhance the fit, form, or function of the mating components, alternatively, a gap would have yielded the same predictable result(s) of allowing mating members to mate in order to form a joint or connection.
Accordingly, it would have been obvious to one having ordinary skill in the before the effective filing date of the claimed invention was made to have had a the circumferential gap is about 0.015 inches at its narrowest point (note: about is be treated as a range), for the purpose of enhancing the fit, form, or function of the mating components, alternatively, a gap would have yielded the same predictable result(s) of allowing mating members to mate in order to form a joint or connection, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Re Clm 8, 10, and 15: Myers discloses (see Figs 1-3) the claimed invention except for the first bearing element is of polymeric material, the second bearing element is made of polymeric material, and the unitary bearing element is of polymeric material. 
Polymeric material(s) are resist chemical attacks, are light weight, easy to make, are not bioactive and can be used in the making of foods, drugs, and clothing, alternatively, such materials would yield the same predictable result(s) of enhancing the quality of life.
In re Leshin, 125 USPQ 416.

The following contain alternative rejections containing Myers (US 2705651).

Claims 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Myers (US 2705651) in view of Freize et al. (US 3889983), (hereinafter, Freize).

Re Clm 1: Myers discloses in a rotatable joint (see Figs 1-3) for fluid flow therethrough having 
(a) a housing (11), 
(b) a tube fitting (12) axially aligned with the housing, 
(c) a bearing (49) around the tube fitting and configured to permit relative rotation of the housing and tube fitting (see above), and 

wherein (ii) the rotatable joint is configured such that any leakage of fluid through the rotatable joint flows first around the seal to the bearing (the rotatable joint of Myers is made to or is capable of being configured such that any leakage of fluid (starting at 2001) through the rotatable joint flows first around the seal (such as at 2001’) to the bearing (such as at 2001”).
Myers fails to disclose (i) the housing includes one or more leak detection ports and (ii) leakage of fluid through one or more of the leak detection ports to the atmosphere.
However, Freize discloses a rotatable joint which contains a bearing member, seal, and the joint connecting two tubular members, similar to Myers.  Freize further illustrates a hole(s) extending radially outward of the structure in order to allow a fluid to exit the structure radially.   Accordingly, Freize teaches one or more leak detection ports (41, note that a port is merely an opening and the claim language does not define the shape or position of the opening/leak detection port) and (ii) leakage of fluid through one or more of the leak detection ports to the atmosphere, for the purpose of providing a means to remove unwanted fluid from inside the joint radially.	
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of Myers, to have included in the housing one or more leak detection ports and (ii) leakage of fluid through one or more of the leak detection ports to the atmosphere, 
Re Clm 2: Myers as modified by Freize above, discloses the limitations that the housing includes a housing seal surface (the surface near 39); the tube fitting includes a tube-fitting seal surface (the surface near 39); the seal includes a fluid-flow side (the side closest to the internal structure) and an atmosphere side (the side far from the internal structure); and the housing and tube fitting are configured such that the housing seal surface and tube-fitting seal surface form a circumferential gap (see the gap) therebetween at the fluid-flow side of the seal, whereby a localized line of turbulence is created about the circumferential gap during cleaning- in-place (Myers has all the claimed elements and is thus made to or is capable of  having a localized line of turbulence is created about the circumferential gap during cleaning- in-place).  
Re Clm 3: Myers as modified by Freize above, discloses the limitations that the housing includes a chamfer (see the chamfer) adjacent to the housing seal surface, the chamfer forming a portion of the circumferential gap which narrows toward the seal (see Figs 1-3).  
Re Clm 4: Myers as modified by Freize above, discloses the claimed invention except for the circumferential gap is between 0.01 and 0.04 inches at its narrowest point.  
A gap between mating members can enhance the fit, form, or function of the mating components, alternatively, a gap would have yielded the same predictable result(s) of allowing mating members to mate in order to form a joint or connection.
In re Aller, 105 USPQ 233.
Re Clm 5: Myers as modified by Freize above, discloses the claimed invention except for the circumferential gap is about 0.015 inches at its narrowest point (note: about is be treated as a range).  
A gap between mating members can enhance the fit, form, or function of the mating components, alternatively, a gap would have yielded the same predictable result(s) of allowing mating members to mate in order to form a joint or connection.
Accordingly, it would have been obvious to one having ordinary skill in the before the effective filing date of the claimed invention was made to have had a the circumferential gap is about 0.015 inches at its narrowest point (note: about is be treated as a range), for the purpose of enhancing the fit, form, or function of the mating components, alternatively, a gap would have yielded the same predictable result(s) of allowing mating members to mate in order to form a joint or connection, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Re Clm 7: Myers as modified by Freize above, discloses the limitations that the diameter of the outer bearing surface of the tube fitting is at least as large as the diameter of the seal (the inner diameter of 42). 
Re Clm 8, 10, and 15: Myers as modified by Freize above, discloses the claimed invention except for the first bearing element is of polymeric material, the second bearing element is made of polymeric material, and the unitary bearing element is of polymeric material. 
Polymeric material(s) are resist chemical attacks, are light weight, easy to make, are not bioactive and can be used in the making of foods, drugs, and clothing, alternatively, such materials would yield the same predictable result(s) of enhancing the quality of life.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have had the first bearing element is of polymeric material, the second bearing element is made of polymeric material, and the unitary bearing element is of polymeric material, for the purpose of providing a material which can resist chemical attacks, are light weight, are easy to make, are not bioactive and can be used in the making of foods, drugs, and clothing, alternatively, such materials would yield the same predictable result(s) of In re Leshin, 125 USPQ 416.
Re Clm 9: Myers as modified by Freize above, discloses the limitations that the bearing further includes (a) an upper bearing surface of the tube fitting substantially perpendicular to the outer bearing surface of the tube fitting, (b) an upper bearing surface of the housing substantially perpendicular to the inner bearing surface of the housing, (c) a second bearing element (43 and 51) configured and positioned to contact both the upper bearing surface of the tube fitting and the upper bearing surface of the housing, and (d) a cap surrounding the second bearing element (see Figs 1-3).  
Re Clm 11: Myers as modified by Freize above, discloses the limitations that the second bearing element includes a cut to facilitate installation (see Figs 1-3).  
The recitation “cut” is a process which can be used to make the produce claimed.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art was made by a different process”.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 946, 966 (Fed. Cir. 1985).  Note: a cut could have been how a part or all of the structure was made or formed.
Re Clm 12: Myers as modified by Freize above, discloses the limitations that (see Figs 1-3) a closure (closure being defined as: the state of being closed, thus in the assembled state a closure is formed around the second bearing element, including 52-
Re Clm 13: Myers as modified by Freize above, discloses the limitations that the first and second bearing elements are a unitary bearing element (each bearing element is unitary).  
Re Clm 14: Myers as modified by Freize above, discloses the limitations that the unitary bearing element includes a cut to facilitate installation.  
The recitation “cut” is a process which can be used to make the produce claimed.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art was made by a different process”.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 946, 966 (Fed. Cir. 1985).  Note: a cut could have been how a part or all of the structure was made or formed.
Re Clm 16: Myers as modified by Freize above, discloses the limitations that the cap and closure are a unitary bearing structure (the structures are unitary).

Response to Arguments
Applicant's arguments filed 08/11/2021have been fully considered but they are not persuasive.
Applicant argues, on page 5 in the second and third full paragraph, that the rejection of Thompson is not proper because it is a priority document.  

Applicant’s Petition, filed on 10/27/2021, to establish priority was granted on 11/04/2021.
	Accordingly, these arguments are moot and the rejections via Thompson have been withdrawn.
Applicant argues, on page 5 in the last five lines through page 7 line 6, that the examiner misunderstood the definition of port.  As the port of Myers is not for viewing or controlling fluid. That port is a well-known term in the art and the port of Myers is not a port like the applicant’s port.  Port as used by the examiner is not reasonable.
This is not persuasive.
Initially, any arguments directed towards the threads as being a port are moot at this time as such has been withdrawn from the rejection made.
The examiner did not misunderstand the definition of a port, and would like to point out that the broadest reasonable interpretation of port is a hole.  The definition provided indicates such but then goes on to provide two possible uses for the port/hole, and it is noted that the definition’s two examples are not limiting.  Nevertheless, the port of Myers controls the flow of a fluid from inside the joint to outside the joint, alternatively, the gap between 38 and 48 would allow a visual indication of a leaking fluid.
As to applicant’s positions that: “port” is a well-known term in the art, and that the port of Myers is not a port like the applicant’s port, and that the examiner is not reasonable, the examiner would like to point out that the applicant has not provided any factual proof that port has one specific meaning in the art where a port is only a port like the applicant’s port.  Such positions, as above, without factual support, is merely the 
Additionally, the openings between the structures of 48 and 38, is a port and applicant’s original specification does not define what a port is.  If applicant wishes to define their port as a cylindrical radially extending hole in a given location then such may overcome the Myers reference.  
Applicant argues, on page 7 in line 8 through page 8 the 6th line from the bottom of the page, that Myers teaches away because Myers does not teach leaking.  
This was not persuasive.
First, the rejection is an anticipatory rejection under 102, not an obviousness rejection under 103, according the argument for teaching away does not apply in this instance.  
Second, the claim language recites “the rotatable joint is configured such that any leakage of fluid through the rotatable joint flows first around the seal to the bearing and then through one or more of the leak detection ports to the atmosphere”, and Myers is made to or is capable of doing such and a leak path in Myers has been illustrated above, see 2001-3001.
Third, Myers discloses in Col. 1, lns. 48-52 that “A still further object of the invention is to provide a fitting of the above character which is capable of maintaining its prescribed functions over long periods of time, emphasis added, and in which the parts more susceptible to wear may be readily replaced”, emphasis added.  Myers is well aware that parts wear and need to be replaced; and 
But again, the claim language recites “the rotatable joint is configured such that any leakage of fluid through the rotatable joint flows first around the seal to the bearing and then through one or more of the leak detection ports to the atmosphere”, and Myers is made to or is capable of doing such and a leak path in Myers has been illustrated above, see 2001-3001.
Therefore, there is no teaching away and Myers implicitly illustrates that his joint over a long period of time will leak. 
Additionally, there is no teaching away because Myers does not explicitly indicate that the device of Myers would never leak, and one skilled in the art would understand that mechanical joints have the potential of leaking, and Myers reads on the claimed invention.
Improper hindsight reasoning was not used because Myers reads on the claimed invention.
All claims not argued or not sufficiently argued will stand or fall with the independent claim from which they depend. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A LINFORD whose telephone number is (571)270-3066. The examiner can normally be reached Monday thru Friday: 8:00 am to 5:00 pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES ALBERT LINFORD
Examiner

11/16/2021



/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679